Citation Nr: 9918062	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from August 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1996 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  This matter is also on appeal 
from the February 1999 supplemental statement of the case 
which determined that eligibility to dependents' educational 
assistance was not established.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
July 1995, more than 25 years after service, from a gunshot 
wound to the head.  

2.  The coroner's report shows that the manner of the 
veteran's death was suicide, that his death was "at own 
hands" by .38 caliber revolver, and that he had a history of 
depression.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

4.  The record contains competent medical evidence of an 
etiological relationship between the veteran's post-service 
psychiatric disorder, which included depression, and service.

5.  The veteran died as the result of suicide which was the 
result of mental unsoundness that had its inception during 
his active service.




CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304.

2.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.302, 3.303, 3.312 (1998).

3.  The criteria for basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have been 
met.  38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical and personnel records include no evidence 
of a psychiatric disorder.  An October 1965 treatment record 
states that the veteran's chart was reviewed for remote TDY.  
The service personnel records show that the veteran served in 
the Air Force from August 1963 to June 1967 and that he was a 
security guard, law enforcement base patrolman, gate guard, 
and "Apr Air Policeman."  

October 1993 to April 1994 treatment records from Russian 
River Health Center and J.D., a registered nurse, show that 
the veteran's symptoms included depression, tension, 
insomnia, anxiety, night sweats, suicidal feelings, stress, 
and relationship problems.  The assessments included 
depression, stress, and emotional disorder, depression and 
anxiety.  He was prescribed medications for his psychiatric 
disorders.  





April 1994 records from Sonoma County Mental Health 
Psychiatric Emergency Services show that the veteran reported 
that he had been receiving medical treatment and had been 
prescribed Zoloft.  It was noted that the veteran had 
increased somatic complaints all of which tested negative.  
The veteran had anxiety, depression and he reported multiple 
family stressors with his teenagers and house reparations.  
He stated that he was unable to work on his art, that he was 
becoming more isolated and dependent on his family, and that 
he feared that his relationship with his wife was 
deteriorating.  The treatment provider noted that the veteran 
and his wife had been married for 20 years and that his wife 
stated that she had no plans to leave the veteran.  

Mental status examination revealed that the veteran was 
restless, pressured, and tearful; that he admitted to 
suicidal, but not homicidal, ideation (he made a contract not 
to hurt himself and to seek help); that there were no 
psychotic processes; that he presented anxiety-type symptoms 
which included rapid thoughts and preoccupation with somatic 
complaints; that he had disrupted sleep and normal 
intelligence; and that judgment was intact and insight was 
fair.  The impression was that the veteran appeared to be 
presenting depression with anxiety symptoms and that family 
and friends would monitor the veteran and manage his follow 
up mental health treatment.  The diagnosis was adjustment 
disorder with mixed emotional flattening, rule out dysthymia. 

The veteran's death certificate shows that he died in July 
1995 at the age of 50 at his home and that the cause of death 
was gunshot (handgun) wound to the head.  The death 
certificate shows that an autopsy was performed and that the 
coroner certified that the manner of death was suicide, that 
the death occurred "at own hands" by a .38 caliber 
revolver, and that he had a history of depression.  



A July 1995 Sheriff's Department Crime/Incident Report shows 
that the sheriff's department investigated the veteran's 
death when called by the appellant.  The report shows that 
the appellant reported that the veteran had been diagnosed 
"depressive," that he had been seeing a doctor and 
acupuncturist for over a year for treatment, and that, 
although he had seemed depressed during the previous week, he 
had recently been more upbeat.  The appellant also reported 
that she had taken her two sons to the dentist and when they 
returned they found the veteran's body in bed.

A July 1995 coroner's report shows that the coroner responded 
to the scene of the suspected suicide, that a sheriff's 
deputy explained that the veteran was found dead of an 
apparent single gunshot wound to the right temple, and that 
the sheriff's deputy believed that the gunshot wound was 
self-inflicted.  It was noted that there was no known adverse 
medical history, financial situation, marital relationship, 
or drug abuse and that the reasons for the suicide were 
unknown with the possible exception of severe depression.  

The report shows that the appellant reported that the veteran 
was diagnosed as being depressed, that he had been seeing a 
doctor and an acupuncturist for over a year for treatment of 
this condition, that he appeared to be more upbeat during the 
last week or so, and that he had recently bought a bicycle 
and purchased a three-year membership to a health club in 
order to get exercise.  The appellant stated that she took 
her two sons to the dentist that morning and they discovered 
the veteran's body when they returned.  The coroner reported 
that he then examined the veteran's body and found what 
appeared to be a self-inflicted gunshot wound suicide, that 
there was no apparent other related trauma, and that there 
were no signs of illegal activity at the scene. 

The July 1995 autopsy report includes the diagnoses of 
gunshot wound of the head, pulmonary congestion and edema, 
and cerebral edema.  The report lists the cause of death as 
gunshot (handgun) wound of the head.  


In a June 1996 statement, M.C., Ph.D., a clinical 
psychologist, reported that he had known the veteran for 15 
years and had had ample opportunity to observe him both 
individually and in the company of his family.  M.C. reported 
that the veteran was clinically depressed during the entire 
time that he knew him, that his depression was so acute at 
times that he was incapable of any activity, and that he was 
not able to obtain and retain employment.  It was noted that 
the veteran was frequently obsessed with his time in the 
service and that he had nightmares and intense anxiety 
whenever he spoke of his Air Force service and his friends 
who never returned from Vietnam.  

It was noted that, at times, it appeared that the veteran 
believed he was back in service and was re-experiencing his 
fears of being shipped to Asia and other traumatic inservice 
experiences.  The psychologist stated that the veteran often 
presented in a fearful manner, that he isolated himself to a 
pathological degree often not leaving the house for days at a 
time, that his pathology entered his art in direct images and 
dark visions, and that he was too emotionally fragile to deal 
effectively in an employment setting.  This psychologist 
concluded that, from a professional perspective, there was no 
question in his mind that the veteran's disability and 
eventual suicide were service-connected.  M.C. stated that 
the veteran torturously relived his Air Force experiences and 
isolated himself from the outside world and that his 
depression and fearfulness led him to such profound isolation 
that he ended his own life out of desperation and 
hopelessness.  

In a June 1996 statement, C.O., a friend and one-time 
neighbor of the veteran stated that she was previously 
employed by the Vietnam Veterans of California, Inc., as a 
case manager for the Agent Orange Class Assistance Program.  
She reported that the veteran had told her that he did not go 
to Vietnam but that he had many friends who died there.  C.O. 
stated that, during the five years that she lived next to the 
veteran, he was never employed and that she saw him taking 
frequent late night walks alone.  


C.O reported that the veteran discussed his mental health on 
a few occasions but only when asked and that he walked after 
he had nightmares and feared going to sleep, that he felt 
alone in the world and that no one could help him, that he 
distrusted people in general, that he cried easily when he 
spoke, and that his concentration level was below normal.  
She also noted that he generally spent his days behind a more 
than six foot tall fence and she rarely saw him drive by.  

C.O. stated that the veteran spoke to her about his military 
life and reported that he was treated unfairly by the 
military and treated as a coward because he did not want to 
go to Vietnam, that he was promised that he would not have to 
go to Vietnam but was given orders, and that many of his 
friends who went to Vietnam died or returned using drugs.  
She reported that the veteran stated that because he did not 
want to go to Vietnam he was subjected to much ridicule and 
hazing ordered by officers and taken to a place to be left 
for dead as a practical joke, and that he reported that he 
"very well lost his mind during that time."  C.O stated 
that he withstood much of this, however, not to the benefit 
of his mental health.  

She indicated that the veteran also reported that he had 
handled body bags which contained things other than just 
bodies or body parts and that the bodies in the bags 
sometimes did not match the tags.  C.O. stated that she 
suggested that he seek professional help but that he was very 
afraid of any involvement with VA and he felt that he knew 
secrets about the military which he could not discuss without 
putting himself and his family in jeopardy. 

C.O. noted that the veteran was clearly depressed and 
required clinical assistance, that he rarely talked to 
people, and that he showed severe symptoms of post-traumatic 
stress disorder (PTSD) from his military experience.  She 
stated that she spoke to a friend who was a very experienced 
therapist in the field of PTSD and military experiences and 
that this therapist agreed that the veteran needed 
professional help and should seek help from professionals 
with experience in treating PTSD.  




She stated that the veteran suffered quietly in his own way 
from his military experience and that the severity of his 
suffering was extremely high in comparison to the other 
veterans that she had worked with as a case manager for the 
Vietnam Veterans of California, Inc.  She also asserted that 
the veteran deserved to be compensated for his disabling 
condition prior to his death, but because of his fear of 
divulging any information, he refused VA's assistance.  She 
asserted that the veteran had a severe mental condition that 
was the direct result of his experience in the military 
during the Vietnam Era.  

Also of record is a June 1996 statement from W.S., Pharm. D. 
Lic. Ac., who performs traditional Chinese acupuncture, and 
his October 1983 to July 1995 treatment records.  This shows 
that W.S. treated the veteran for back pain, muscle 
twitching, anxiety, and depression.  W.S. reported that he 
referred the veteran to a psychiatrist "as I am not an MD 
and he needed to be under the treatment of a psychiatrist;" 
that over the years the veteran had always struggled with 
depression and anxiety; that he had an over active mind and 
was afflicted with almost compulsive thinking; that he had 
symptoms of fear and panic, anxiety, depression, night 
sweats, and difficulty sleeping; and that the veteran was 
very depressed and fearful during the last few appointments.  

W.S. stated that when he took the veteran's history when he 
first started treating him, the veteran reported that he had 
been happy in high school and that he felt that he started 
having problems with anxiety and depression during and after 
his service in the Air Force, but that W.S. did not explore 
this in depth at the time because he was not providing 
therapy, he was treating him with acupuncture.  W.S. stated 
that "it is possible that his mental/emotional problems were 
due to something like" PTSD.  



In a July 1996 statement, the veteran's father, a physician, 
reported the veteran's mental condition from childhood to the 
time of his death.  The veteran's father stated that the 
veteran had a stable childhood, teenage, and early adult 
life; that he was very outgoing, confident, likable, 
trusting, and friendly; that he was active in school 
activities and sports and had good leadership qualities; and 
that he had many friends.  

It was noted that, after about one year of college, the 
veteran entered the Air Force Security Police; that during 
the later part of his service, he began having what appeared 
to be behavioral and personality problems; and that, in 
retrospect, events in service had serious repercussions on 
the veteran's mental condition which was unknown and not 
diagnosed at the time.  The veteran's father indicated that 
the veteran's mental condition began in or was caused by his 
military service and that this affected his personal 
relationships and three marriages, two of which ended in 
dissolution.  

The veteran's father noted that there was a notable 
behavioral change after the veteran's discharge from service, 
some of which was totally at variance with his upbringing and 
previous behavior of twenty plus years.  The veteran's father 
stated that, on several occasions soon after discharge from 
service from 1967 on, the veteran was encouraged to seek 
counseling and that he stated that he would or that he had, 
but the veteran's father did not know if he ever received 
such counseling; "I only knew that he needed help."  

The veteran's father reported that the veteran had noticeable 
subsequent personality changes, moodiness, anxiety, and 
inability to follow through on things; that he had fewer good 
days and more bad days; and that his mental condition 
progressed over the years and he became more reclusive and 
antisocial.  It was noted that he was unable to hold a job, 
that he pulled away from his friends and family, that he was 
no longer able to make decisions, and that he was 
apprehensive and distrustful of government.  

The veteran's father stated that, in recent years there was 
more marked change in behavior with acute anxiety, 
sleeplessness, night sweats, loss of confidence, failing 
memory, inability to do simple things, outbursts for no 
reason, and many bizarre symptoms and actions.  Finally, it 
was noted that there were increased doctors' visits, testing, 
and medication, but he was never given a correct diagnosis.  

In a July 1996 report, N.E., M.D., a psychiatrist reported 
that he treated the veteran on a regular basis from April 
1994 to July 1995 and that he had reviewed statements written 
by the veteran's wife, father (a physician), and former 
neighbor C.O.  Dr. N.E. stated that the veteran appeared to 
be overwhelmed and had multiple symptoms which included PTSD 
symptoms such as excessive worrying, insomnia, night sweats, 
suicidal thoughts, tearfulness, social withdrawal, lack of 
energy and motivation to do anything, very low stress 
tolerance, and multiple stress-related physical complaints.  

Dr. N.E. reported that the veteran had very poor stress 
tolerance and easily became overwhelmed by what would seem to 
be moderate stresses to others; that he had chronic suicidal 
feelings; that he was hypersensitive and very emotional but 
struggled to keep his emotions bottled up; and that he was 
unable to work on any regular basis.  It was noted that the 
veteran had previously seen a number of psychiatrists and had 
been prescribed several medications.  Dr. N.E. prescribed an 
antidepressant, tranquilizer, and sleeping pill for the 
veteran in addition to medication for anxiety.  

Dr. N.E. noted that it was apparent that the veteran's 
symptoms were long-standing; that he did not reveal much 
about himself and never spoke of his military experiences; 
that his military experiences were obviously quite intense to 
him and certainly could have been expected to leave emotional 
scars but he was pathologically reluctant to even bring them 
up.  This physician believed that the veteran's anxiety, his 
distrust of others, his marked withdrawal and difficulty with 
relationships, and his depression all stemmed in great 
measure from his experiences in the military.  

Dr. N.E. referred to the letter written by the veteran's 
father which described the profound changes in the veteran as 
the result of his military experience.  Dr. N.E. also stated 
that it seemed that the veteran's military experiences were 
"the basic trauma which precipitated" his PTSD.  Dr. N.E. 
reported that he had been treating the veteran for a mixed 
syndrome of depression and anxiety and that much of what he 
experienced over the years was quite typical of PTSD.  

A July 1996 statement from W.F., Ed.D., an educational 
psychologist, shows that he treated the veteran and his wife 
in couple therapy and the veteran alone in individual therapy 
from October 1994 to February 1995.  W.F. reported that the 
veteran was very chronically depressed with "some" of the 
following symptoms: persistent sad, anxious, or empty mood; 
feelings of hopelessness and pessimism; feelings of guilt, 
worthlessness, helplessness; insomnia; and thoughts of death 
or suicide, suicide attempts.  W.F. stated that the veteran 
had been clinically depressed as far back as 1967, the year 
that he was released from service, and that there is no doubt 
that PTSD can also be related to his primary depression 
symptoms.  

In a July 1996 statement, D.V.N. reported that he met the 
veteran in 1971 and they became good friends, that she had 
lost her husband, and Air Force Pilot, during the Vietnam War 
and she talked a lot about the grief and hardships resulting 
from this loss with the veteran and his wife.  D.V.N. stated 
that the veteran never mentioned to her that he had been in 
the Air Force and that she did not learn of this until after 
the veteran's death.  

D.V.N. also stated that, in the early 1980's, the veteran 
seemed different, that he was unable to keep a job and was 
anxious, that he seemed to be having trouble making friends; 
and that he built a huge fence with no trespassing and keep 
out signs around his house.  D.V.N. reported that the veteran 
came to visit her in 1988, that he seemed more depressed and 
had gained a lot of weight and looked bad, that he was 
supposed to stay a week but left after two days when he 
packed his bags and suddenly walked out the door; and that he 
would not speak to them and explain how he felt.  

She stated that something traumatic must have happened while 
he was in service that caused him to be secretive and 
protective of those years and that he was not able to 
confront the reality of whatever happened.  D.V.N. reported 
that, during the many years that she knew him, his 
personality changed dramatically and he became more depressed 
and isolated until he had shut most of his old friends out 
completely.  Finally, D.V.N. stated that, from the 
information that the appellant told her about the veteran's 
abandonment in the desert and handling body bags in service, 
she understood that there may well have been harmful events 
in that period of time that he would not talk about.  

In a July 1996 statement, L.V. reported that he had known the 
veteran since childhood, that they were best friends in high 
school, that the veteran excelled in everything that he chose 
to do, that he was a star on the football and tennis teams, 
and he was outgoing, kind, friendly, and had great leadership 
qualities.  L.V. stated that he saw the veteran within the 
first year after high school and he was composed, thoughtful, 
adjusting well to college, and making new friends.  L.V. 
reported that, when he saw the veteran in 1964, he seemed to 
be fine and looked well but that he seemed to skirt around 
what he was doing in the service and how his life was going.  

It was noted that one of their best friends from school died 
in the Vietnam War and that this devastated the veteran.  
L.V. also reported that when he visited the veteran years 
later, his house was hidden from the road by a huge wooden 
fence, his art work revealed a tormented soul searching for 
meaning in life, and L.V. could sense that there was 
something very wrong with him and wondered why the veteran 
could not find more happiness.  L.V. stated that his brother 
had PTSD and that L.V. could see that the veteran had many of 
the PTSD symptoms that his brother had, including lack of 
self confidence, trouble remembering his childhood, and 
withdrawal from society and life.  L.V. noted that the 
veteran did not accept L.V.'s social invitations because he 
was suffering mentally and unable to have fun and enjoy life.  
L.V. asserted that the veteran had a wonderful childhood, 
that "it all went wrong" while he was in the Air Force, and 
that, after service, he was just not the same high achiever 
and easy going and happy friend.  Finally, L.V. contended 
that the veteran's severe mental state was a direct result of 
his service in the Air Force.  

In a July 1996 statement, G.P. stated that he met the veteran 
in the summer of 1974, that they became very close, that 
during the first four years after they met he became less 
interested in new adventures and seemed to be more content to 
stay home, that he avoided talking about his problems, and 
that the change in the veteran concerned G.P.  G.P. reported 
that he was in the Air Force and that he shared a number of 
his military experiences with the veteran, but that the 
veteran did not inform him that he served in the Air Force 
until years later, and that G.P. still did not know what the 
veteran did in service.  G.P. stated that it is evident that 
something occurred that prevented the veteran from discussing 
his military experiences with someone who was in the military 
at the same time.  G.P. reported that he moved to a different 
state in 1980 and that he received continued reports of the 
veteran's reclusive nature and depression from friends.  He 
indicated that the veteran had symptoms of PTSD.

In August 1996, the appellant submitted poems and a drawing 
done by the veteran as evidence of the veteran's state of 
mind, a letter from the veteran to his parents dated in 
December 1963, and photographs of the veteran and of the 
fence surrounding their home.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year of the date of termination of service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1998).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

38 C.F.R. § 3.302 provides that, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  However, a person of unsound mind is 
incapable of forming an intent (mens rea, or guilty mind), 
which is an essential element of willful misconduct.  

The question of whether a person, at the time of suicide, was 
so unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist the 
impulse to commit suicide, is a question to be determined in 
each individual case, based on all available medical and lay 
evidence pertaining to the individual's mental condition at 
the time of the act.  The act of suicide is considered to be 
evidence of mental unsoundness.  

Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness, and does not constitute 
willful misconduct.  38 C.F.R. § 3.302; see also Elkins v. 
Brown, 8 Vet. App. 391 (1995) (holding that section 3.302 
provides that suicide itself is evidence of mental 
unsoundness and, absent a reasonably adequate motive, is 
considered to be the result of mental unsoundness).  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  It is a constant 
requirement for favorable action that the precipitating 
mental unsoundness be service-connected.  38 C.F.R. § 3.302.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions or died in service, and has a permanent total 
service-connected disability, or a permanent total service-
connected disability was in existence at the date of the 
veteran's death, or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107; that is, the 
appellant has presented a claim that is plausible based on 
all the evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant and 
available evidence necessary for an equitable disposition of 
the appeal has been obtained, and that no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran died in July 1995 at age 50 and the cause of his 
death was a gunshot wound to the head.  The death certificate 
shows that the manner of death was suicide and that the 
veteran had a history of depression.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  

The appellant generally contends that the veteran committed 
suicide due to a psychiatric disorder, which included PTSD, 
and that his psychiatric disorder was incurred in or 
otherwise etiologically related to service.  She has 
submitted several statements from individuals who report that 
they observed the veteran's post-service psychiatric 
symptoms.  Some of these individuals asserted that the 
veteran's psychiatric problems were causally related to his 
service and experiences therein.  However, as lay persons, 
these individuals are not competent to make a medical 
diagnosis or to relate a medical disorder to service or any 
incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Also of record is a statement from a childhood friend of the 
veteran's who essentially reported that the veteran was 
mentally healthy prior to service, that when he saw the 
veteran in 1964, he seemed to be fine and looked well but 
seemed to skirt around what he was doing in the service and 
how his life was going.  This childhood friend also reported 
that one of their best friends from school died in the 
Vietnam War and that this devastated the veteran.  This 
friend stated that when he visited the veteran years later, 
there was something very wrong with him and that the veteran 
exhibited many PTSD symptoms, including lack of self 
confidence, trouble remembering his childhood, and withdrawal 
from society and life.  


The veteran's childhood friend asserted that, after service, 
the veteran was not the same high achiever and easy going and 
happy friend and that the veteran's severe mental state was a 
direct result of his service in the Air Force.  The Board 
notes that this friend is not competent to diagnose PTSD or 
any other medical disorder and is not competent to relate any 
post-service disability to service.  See Espiritu.  However, 
the statement from this friend is probative in that he 
observed that the veteran was mentally healthy prior to 
service and that he had emotional and mental problems after 
service.  

The medical evidence of record shows that the veteran's post-
service diagnoses and assessments include depression; 
emotional disorder, depression and anxiety; stress; 
adjustment disorder, emotionally flat, rule out dysthymia; 
and clinical depression.  Some medical treatment providers 
also noted that the veteran had symptoms of PTSD and 
indicated that he had PTSD.  He was prescribed medications 
for his psychiatric disorders.  

Additionally, post-service medical evidence relates the 
veteran's post-service psychiatric disorder to service.  
M.C., a clinical psychologist, reported that the veteran 
torturously relived his Air Force experiences and isolated 
himself from the 
outside world and that his depression and fearfulness led him 
to such profound isolation that he ended his own life out of 
desperation and hopelessness.  This clinical psychologist 
stated that there was no question in his mind that the 
veteran's disability and eventual suicide were service-
connected.  

The veteran's father, a physician, reported that the veteran 
had been mentally healthy prior to service; that, during the 
later part of his service, he began having what appeared to 
be behavioral and personality problems; and that, in 
retrospect, events in service had serious repercussions on 
the veteran's mental condition which was not diagnosed at the 
time.  

The veteran's father stated that he knew that the veteran 
needed help and that the veteran was encouraged to seek 
counseling on several occasions soon after discharge from 
service from 1967 on.  The veteran's father indicated that 
the veteran's mental condition was causally related to his 
military service. 

Dr. N.E., a psychiatrist, noted that it was apparent that the 
veteran's symptoms were long standing and that his military 
experiences were obviously quite intense to him and certainly 
could have been expected to leave emotional scars.  Dr. N.E. 
stated that he believed that the veteran's anxiety, his 
distrust of others, his marked withdrawal and difficulty with 
relationships, and his depression all stemmed in great 
measure from his experiences in the military.  

This doctor also stated that it seemed that the veteran's 
military experiences were "the basic trauma which 
precipitated" his PTSD.  Dr. N.E. reported that he had been 
treating the veteran for a mixed syndrome of depression and 
anxiety and that much of what he experienced over the years 
was quite typical of PTSD.  In a July 1996 statement, an 
educational psychologist, stated that the veteran had been 
clinically depressed as far back as 1967, the year that he 
was released from service, and that there is no doubt that 
PTSD can also be related to his primary depression symptoms.  

Finally, the veteran's acupuncturist noted that he suffered 
from several symptoms which included depression and anxiety 
and that, when he took the veteran's history when he first 
started treating him in 1983 or 1984, the veteran reported 
that he had been happy in high school and that he felt that 
he started having problems with anxiety and depression during 
and after his service in the Air Force.  W.S. stated that 
"it is possible that his mental/emotional problems were due 
to something like" PTSD.  Therefore, as the veteran had 
post-service psychiatric diagnoses and assessments which 
included depression; emotional disorder, depression and 
anxiety; stress; and clinical depression and as several 
competent medical professionals have related the veteran's 
post-service psychiatric disorder to his military service, 
the Board finds that the veteran's post-service psychiatric 
disorder was a service-connected disability.  See 38 C.F.R. 
§ 3.303(d).  

The veteran's suicide may be considered to be the result of 
mental unsoundness when no reasonable adequate motive for 
suicide is shown by the evidence.  See 38 C.F.R. § 3.302.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  In this case, there is 
no evidence of a reasonable adequate motive for suicide.  
Therefore, the veteran's suicide is considered to be the 
result of mental unsoundness.  As noted above, the veteran's 
psychiatric disorder was a service-connected disability.  
Therefore, the cause of the veteran's death, suicide, was the 
result of a service-connected psychiatric disorder or mental 
unsoundness and service connection for the cause of the 
veteran's death is granted.  

The appellant has asserted that the veteran had service-
connected PTSD which caused or contributed to cause death.  
The Board notes that some medical professionals had stated 
that the veteran had symptoms of PTSD and indicated that he 
had PTSD.  However, as the Board has found that the veteran 
had a service-connected psychiatric disorder other than PTSD 
which caused or contributed to cause death, the issue of 
whether the veteran had service-connected PTSD is essentially 
moot.  The Board notes that, as this decision grants the 
appellant's claim for service connection for the cause of the 
veteran's death, the appellant has not been prejudiced by the 
fact that the Board did not consider whether the veteran had 
service-connected PTSD.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As service connection has been granted for the cause of the 
veteran's death, the 
appellant has met the criteria for eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 
35.  See 38 C.F.R. § 3.807.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

